        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No:
                                              :
               v.                             :
                                              :       VIOLATIONS:
                                              :
MARK RODERICK AUNGST,                         :
TAMMY A. BRONSBURG, AKA                       :
TAMMY BUTRY                                   :
                                              :       18 U.S.C. § 1752(a)
                                              :       (Restricted Building or Grounds)
               Defendants.                    :
                                              :       40 U.S.C. § 5104(e)(2)
                                              :       (Violent Entry or Disorderly Conduct)

               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                           AND ARREST WARRANT

       I, Josh Miller, being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1. This Affidavit is submitted in support of a Criminal Complaint charging MARK

RODERICK AUNGST and TAMMY A. BRONSBURG, aka, TAMMY BUTRY with violations

of 18 U.S.C. § 1752(a) and 40 U.S.C. § 5104(e). I respectfully submit that this Affidavit

establishes probable cause to believe that AUNGST and BRONSBURG (1) did knowingly enter

or remain in any restricted building or grounds without lawful authority, or did knowingly, and

with intent to impede or disrupt the orderly conduct of Government business or official functions,

engage in disorderly or disruptive conduct, and (2) did willfully and knowingly engage in

disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings

with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either



                                                  1
          Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 2 of 15




House of Congress, or the orderly conduct in that building of any deliberations of either House of

Congress, or did willfully and knowingly parade, demonstrate, and picket in any United States

Capitol Building. Specifically, on or about January 6, 2021, AUNGST and BRONSBURG

traveled to Washington, D.C., and knowingly and willfully joined and encouraged a crowd of

individuals who forcibly entered the U.S. Capitol and impeded, disrupted, and disturbed the

orderly conduct of business by the United States House of Representatives and the United States

Senate.

                                  BACKGROUND OF AFFIANT

          2. Your affiant, Josh Miller is a Special Agent assigned to the Washington Field Office,

Criminal Branch of Federal Bureau of Investigation (“FBI”). In my duties as a Special Agent, I

investigate criminal activity in and around the Capitol grounds on January 6, 2021. As a Special

Agent, I am authorized by law or by a Government agency to engage in or supervise the prevention,

detention, investigation, or prosecution of violations of Federal criminal laws.

          3. Unless otherwise stated, the information in this Affidavit is either personally known to

me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.


                                              BACKGROUND

          4. The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around

the U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.

Capitol Police. Only authorized people with appropriate identification were allowed access inside




                                                   2
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 3 of 15




the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to

members of the public.

       5. On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the United States House of Representatives and the United States Senate were

meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral

College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the

House and Senate adjourned to separate chambers to resolve a particular objection. Vice President

Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       6. As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       7. At such time, the certification proceedings were still underway, and the exterior doors

and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however, shortly

around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       8. Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President



                                                 3
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 4 of 15




Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       9. During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

                      MARK AUNGST AND TAMMY BRONSBURG INSIDE
                               THE CAPITOL BUILDING

       10. On January 7, 2021, an officer with the Pennsylvania State Police interviewed Witness-

1 regarding events at the U.S. Capitol on January 6, 2021. Law enforcement learned that Witness-

1 may have information about the incident from a retired law enforcement officer who is a friend

of Witness-1. During the interview, Witness-1 informed the retired law enforcement officer that

Witness-1 organized a bus trip via Facebook to go to President Trump’s rally in Washington, D.C.

on January 6, 2021. Witness-1 said that 55 people were on the bus trip including MARK

RODERICK AUNGST (hereinafter referred to as “AUNGST”) and TAMMY BUTRY, also

known as TAMMY BRONSBURG1 (hereinafter referred to as “BRONSBURG” except when

discussed by Witness-1).



1
  During the initial interview conducted by the retired law enforcement officer, Witness-1 referred
to passenger TAMMY A. BUTRY. In a search of law enforcement databases, law enforcement
identified a TAMMY BUTRY with a 1971 date of birth. A social media check of Facebook
provided a profile with the name “TAMMY BUTRY” that included a photograph. Additional
investigation provided driver’s license records from January 3, 2001 through October 2, 2020,
which referred to TAMMY ANNE BRONSBURG, with the same 1971 date of birth and with
driver’s license photos. Upon comparison of the Facebook profile photos, photos obtained during
the investigation, and driver’s license photos, your affiant believes that TAMMY A. BUTRY and
                                                 4
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 5 of 15




       11. Witness-1 communicated with both AUNGST and BUTRY before January 6. In those

communications, AUNGST and BUTRY provided Witness-1 telephone numbers that your affiant

has corroborated through law-enforcement databases are associated with AUNGST and BUTRY,

respectively. Witness-1 said that AUNGST was the last person to join the bus trip because

AUNGST was on standby in case someone else dropped out. Witness-1 noted that BUTRY

delayed the bus’s departure from Pennsylvania because she had been waiting at a McDonald’s in

Williamsport, Pennsylvania, but the bus’s pickup location was at a McDonald’s in Lewisburg,

Pennsylvania.

       12. Witness-1 informed the retired law enforcement officer that AUNGST and BUTRY

delayed the bus’s departure from Washington, D.C. after the rally back to Pennsylvania by

approximately one hour. Witness-1 said that AUNGST and BUTRY were the last two trip

participants to return to the bus. Witness-1 stated that several of the bus occupants later informed

him they overheard AUNGST bragging about being inside the U.S. Capitol after President

Trump’s speech. The retired law enforcement officer later provided this information to the FBI.

       13. On January 21, 2021, law enforcement conducted a follow-up interview with Witness-

1. Witness-1 said that he did not know either AUNGST or BUTRY prior to the bus trip. Witness-

1 said that BUTRY calls herself the “Pissed Off Patriot.” Witness-1 confirmed that AUNGST and

BUTRY were approximately an hour late returning to the bus. According to Witness-1, AUNGST

and BUTRY seemed to bond during the trip.

       14. During the return trip to Pennsylvania, Witness-1 said the bus made a comfort stop at

a “Sheetz” gas station near the Maryland and Pennsylvania border. During the stop, Witness-2, a

passenger on the bus, approached Witness-1 and expressed concern about AUNGST’s behavior.


TAMMY ANN BRONSBURG are the same individual. Your affiant refers to that individual as
BRONSBURG throughout this affidavit.
                                                 5
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 6 of 15




Witness-2 told Witness-1 that AUNGST had bragged to him about being inside the Capitol.

Witness-1 told law enforcement that a second bus passenger, Witness-3, also approached Witness-

1 and expressed the same concern about AUNGST. Witness-1 stated that Witness-3 sat in close

proximity to AUNGST on the return ride. Witness-3 told Witness-1 that AUNGST had been

intoxicated and overshared information about being inside the Capitol, including sharing

photographs. Witness-3 provided the photographs to Witness-1, who subsequently provided them

to law enforcement. One picture appears to show BRONSBURG inside the U.S. Capitol:




Photo 1: BRONSBURG wearing a white, puffy jacket, stocking cap with an American flag on it,
                 and a blue “Trump” flag tied around her shoulders

       Witness-1 alos provided “photograph 2” below taken from the tour bus group on January
6, 2021:




                                              6
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 7 of 15




      Photo 2 – AUNGST (circled in red) wearing the “Trump” baseball cap and the black
hooded sweatshirt with the rifle and lettering in white, which reads “we the people”.

       15. FBI analysts conducted social media searches on AUNGST. AUNGST has multiple

social media accounts, including Facebook, Apple, Google, Twitter and others. AUNGST’s

Facebook account is private and no posts relating to the Capitol were publicly visible.

       16. FBI analysts conducted social media searches on BRONSBURG. BRONSBURG has

a Facebook account under the name TAMMY BUTRY. The following photograph is from the

Facebook profile for username TAMMY BUTRY:




                                                7
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 8 of 15




        Photo 3 – FBI analysts also discovered several videos on BRONSBURGS’s Facebook
profile that appear to be of the rally on January 6, 2021.

       17. One of the videos from the Facebook profile with username “Tammy Butry” appears

to be shot from inside the U.S. Capitol building. The 27-second video begins showing the inside

of the U.S. Capitol and pans around showing multiple people taking pictures and videos.




                         Photo 4 – 0:04 into BRONSBURG’s Facebook video.




                                               8
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 9 of 15




     Photo 5 – Approximately, 0:07 into BRONSBURG’s video shows U.S. Capitol Police
(“USCP”) officers in riot gear (circled in red).

       18. Approximately, 25 seconds into the video, an individual resembling AUNGST appears.

The individual is wearing the same “Trump” baseball cap as in Photo 2 and appears to be wearing

a black long sleeve shirt, also similar in appearance to the black hooded sweatshirt AUNGST is

seen wearing in Photo 2. In the video, the individual pulls out his cellular phone and appears to

take his own video or picture.




                                               9
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 10 of 15




                            Photo 6 – 0:25, individual resembling AUNGST

       Approximately 27 seconds into BRONSBURG’s video, a closed-circuit USCP television

camera (CCTV) is visible (circled in red). The number “8182” was later observed on the camera

by your affiant as described below.




                         Photo 7 – 0:27 into BRONSBURG’s Facebook video.

       18. On January 25, 2021, law enforcement went to the U.S. Capitol to locate the area in

which BRONSBURG’s Facebook video was taken.                  Law enforcement determined that

BRONSBURG’s cellular phone video was taken in a common area on the Senate side of the U.S.

Capitol, south of the north-door entrance. There are five offices located in the immediate vicinity

where the video was filmed. Senate offices S142 and S140 are south of the video location. Senate

offices S139, S111B and S138 – the Arthur Vandenberg Room are north of the video location.

       19. Your affiant obtained footage from the CCTV camera, numbered 8182, as depicted in

Photo 7 above. The following sequence of photos are taken from the CCTV video obtained by

your affiant:




                                                10
       Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 11 of 15




       Photo 8 – At approximately 0:46 seconds into the CCTV video AUNGST and
BRONSBURG are observed entering the view of the camera. AUNGST is wearing the same
clothing as depicted in Photo 2 above, however he also appears to also be wearing a black stocking
cap underneath his “Trump” baseball hat, as depicted in Photo 6. AUNGST is also carrying a
flagpole with what is later seen as an American flag affixed to it. BRONSBURG is wearing the
same clothing depicted Photo 1 above.




       Photo 9 at 1:03 of the CCTV video BRONSBURG with cellphone, AUNGST behind her
with white flagpole




                                               11
       Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 12 of 15




       Photo 10 at 01:52 of the CCTV video BRONSBURG again with cellphone, AUNGST
with white flagpole




        Photo 11 – 2:30 into the CCTV video, BRONSBURG is observed again with her cellular
phone and appears to be taking a video. Your affiant believes this is the same video discovered
on the “TAMMY BUTRY” Facebook page referenced above. AUNGST can be seen in the
“Trump” baseball cap with the white flagpole and blue flag wrapped around it.




                                              12
      Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 13 of 15




      Photo 12 – 3:01 into the CCTV video BRONSBURG and AUNGST near Washington
D.C. Metropolitan Police Officers in riot gear.




        Photo 13 – 4:15 into the CCTV video BRONSBURG and AUNGST depart the area.


                                        13
        Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 14 of 15




       20. Your affiant submits that based on the above information that AUNGST and

BRONSBURG were present inside the U.S. Capitol on January 6, 2021.


                                    CONCLUSIONS OF AFFIANT

       20. Based on the foregoing, your affiant submits that there is probable cause to believe that

MARK AUNGST and TAMMY BRONSBURG violated 18 U.S.C. § 1752(a)(1) and (2), which

makes it a crime to (1) knowingly enter or remain in any restricted building or grounds without

lawful authority to do; and (2) knowingly, and with intent to impede or disrupt the orderly conduct

of Government business or official functions, engage in disorderly or disruptive conduct in, or

within such proximity to, any restricted building or grounds when, or so that, such conduct, in fact,

impedes or disrupts the orderly conduct of Government business or official functions; or attempts

or conspires to do so. For purposes of Section 1752 of Title 18, a “restricted building” includes a

posted, cordoned off, or otherwise restricted area of a building or grounds where the President or

other person protected by the Secret Service, including the Vice President, is or will be temporarily

visiting; or any building or grounds so restricted in conjunction with an event designated as a

special event of national significance.

       21. Your affiant submits there is also probable cause to believe that MARK AUNGST and

TAMMY BRONSBURG violated 40 U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to

willfully and knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly

or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent

to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of

Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a

committee of Congress or either House of Congress; and (G) parade, demonstrate, or picket in any

of the Capitol Buildings.


                                                 14
       Case 1:21-mj-00176-ZMF Document 1-1 Filed 01/28/21 Page 15 of 15




       22. As such, I respectfully request that the court issue an arrest warrant for AUNGST

and BRONSBURG

       The statements above are true and accurate to the best of my knowledge and belief.

                                                    _________________________________
                                                    Special Agent Josh Miller
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28 day of January 2021.


                                                                      2021.01.28
                                                                      16:37:08 -05'00'
                                                    ___________________________________
                                                    ZIA M. FARUQUI
                                                    U.S. MAGISTRATE JUDGE




                                               15
